                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

GEICO MARINE                                                            PLAINTIFF
INSURANCE COMPANY

v.                        CASE NO. 3:21-CV-00085-BSM

KENDRA WALKER                                                         DEFENDANT

                                      ORDER

      Geico Marine Insurance Company moved for a default judgment against defendant

Kendra Walker, see Doc. No. 6. A clerk’s default was entered. Doc. No. 7. Based on the

evidence submitted with the request, judgment is entered in favor of Geico and against

Walker. A hearing will be conducted to determine damages.

      IT IS SO ORDERED this 6th day of July, 2021.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
